Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving unit”, “signal processing unit”, “communication unit”, “communication quality acquiring unit”, “determining unit” in claim 1, “capacity acquiring unit” in claim 2, “display unit” in claim 6, and “notifying unit” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In [0035], applicant states “The receiving unit 13 includes a transducer that receives photoacoustic waves generated with emission of light at the first cycle (the emission cycle) and outputs electrical signals and a support that supports the transducer. Transducers formed of piezoelectric materials, capacitive micro-machines ultrasonic transducers (CMUT), transducers which use Fabry-Perot interferometers can be used as the transducer. Examples of piezoelectric materials include a piezoelectric ceramic material such as PZT (lead zirconate titanate) and a polymer piezoelectric film material such as PVDF (polyvinylidene fluoride).”  Thus, “receiving unit” has been interpreted to be a probe part that includes a transducer and is capable of receiving imaging signals and outputting electric signals.

In [0045], applicant states “The probe-side wireless interface 16 corresponds to a communication unit included in the photoacoustic probe of the present invention.”  Thus, “communication unit” has been interpreted to be a probe part capable of performing wireless communication.
In [0044], applicant states “A communication quality acquiring unit 30 acquires the quality of wireless communication between the apparatus body and the photoacoustic probe. The communication quality changes according to an ambient environment (for example, noise from surrounding electronic apparatuses, electromagnetic interference, weather when used outside, and the like) and an apparatus state (an aging state of components of the probe and the apparatus body, the distance between the probe and the apparatus, and the like). Therefore, the communication quality acquiring unit 30 measures an execution speed and a data delay amount during communication according to a method to be described later to determine the communication quality.”  Thus, “communication quality acquiring unit” has been interpreted to be a probe part capable of measuring the speed and quality of the wireless communication.

In [0044], applicant states “A data capacity acquiring unit 31 performs communication with the memory 17 to acquire an available capacity (a data capacity storable in the memory 17).”  Thus, “capacity acquiring unit” has been interpreted to be a probe part capable of measuring the available capacity in the memory.
In [0059], applicant states “The display unit 5 is configured as a display device such as a liquid crystal display or an organic EL display and displays images, numerical values of specific positions, and the like based on the object information or the like obtained by the computer 4. The display unit 5 displays reconstructed image data of a frame rate (imaging frame rate) of the second cycle. Generally, a frame rate of 50 Hz, 60 Hz, 72 Hz, or 120 Hz is used. In a case where the frame rate (the imaging frame rate) of the second cycle is matched to the frame rate of the display unit 5, a frame rate conversion unit 26 to be described later may be eliminated. The display unit 5 may display a GUI for operating images and the apparatus. Before displaying images on the display unit 5, image processing such as adjustment of a brightness value of the computer 4 may be performed. The display unit 5 may display a charge state of the power supply 
In [0049], applicant states “The photoacoustic probe may include a notifying unit (not illustrated) that notifies the user of at least one of a present communication quality and an available capacity of the memory 17. Particularly, a notification may be issued in a case where a communication quality deteriorates or an available capacity is small. Arbitrary means such as an audio speaker or an alarming LED may be used for notification.”  Thus, “notifying unit” has been interpreted to be a probe part capable of providing a notification to the user.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 states “a communication unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “communication unit” is structurally.  The communication unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 1 states “a communication quality acquiring unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “communication quality acquiring unit” is structurally.  The communication quality acquiring unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 1 states “a determining unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “determining unit” is structurally.  The determining unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 2 states “a capacity acquiring unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “capacity acquiring unit” is structurally.  The capacity acquiring unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “a communication unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “communication unit” is structurally.  The communication unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 1 states “a communication quality acquiring unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “communication quality acquiring unit” is structurally.  The communication quality acquiring unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 1 states “a determining unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “determining unit” is 
Claim 2 states “a capacity acquiring unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “capacity acquiring unit” is structurally.  The capacity acquiring unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim 11 states “a notifying unit” which has be found to invoke 35 U.S.C. 112(f) above.  The specification lacks a written description for what the “notifying unit” is structurally.  The notifying unit will be interpreted for purposes of the rejections below as outlined in the 112(f) interpretation above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujita (US 2011/0319744) in view of Shogo (JP 2014/050648, see attached translation), in further view of Tsushima (US 2012/0281502).

a receiving unit (light irradiation detecting section 105, [0042]) configured to receive photoacoustic waves generated from an object irradiated with light ([0058]);
a signal processing unit (image constructing section 109, [0042]) configured to perform a process for outputting photoacoustic signals originating from the photoacoustic waves ([0056]); and
a memory (element data memory 108, [0042]) configured to store the photoacoustic signals ([0056]).
However, Tsujita fails to teach the communication unit, the communication quality acquiring unit, and the determining unit.
Shogo teaches:
a communication unit (wireless communication unit 13, [0019]) configured to perform wireless communication with an apparatus body to transmit the signals ([0019]);
a communication quality acquiring unit (monitoring unit 261, [0033]) configured to acquire a communication quality of wireless communication which the communication unit performs ([0033]); and
a determining unit (communication amount control unit 262, [0034]) configured to determine, according to the communication quality, a communication rate of the communication unit ([0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the communication unit, communication quality acquiring unit, and determining unit taught by Shogo in to the 
However, Tsujita in view of Shogo fail to disclose that the determining unit determines whether to store the signals in the memory.
Tsushima teaches determining whether to store the signals in the memory ([0286]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Tsushima into the apparatus taught by Tsujita in view of Shogo.  This ensures that data is not lost if processing cannot be performed in real time.
Regarding claim 2, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 1.
However, Tsujita fails to disclose acquiring a capacity of the memory.
Tsushima teaches a capacity acquiring unit (frame rate control unit, [0289]) configured to acquire an available capacity of the memory ([0289]), wherein the determining unit determines, according to the available capacity, a storage rate at which data is stored in the memory ([0286]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the capacity acquiring unit taught by Tsushima into the apparatus taught by Tsujita.  This determines when the data is stored in the memory and if the memory has enough capacity to do so.
Regarding claim 3, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 2.

Shogo teaches the determining unit sets the communication rate to a first communication rate ([0033]), and sets the communication rate to a second communication rate lower than the first communication rate in a case where the communication quality is lower than the threshold ([0034]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have added the ability for the determining unit to set the communication rate as taught by Shogo to the apparatus taught by Tsujita.  This would allow the system to adjust the speed at which data is delivered based on its quality.
However, Tsujita in view of Shogo fail to disclose that the determining unit determines not to store data in the memory.
Tsushima teaches determining not to store the photoacoustic signals in the memory in a case where the communication quality is equal to or higher than a threshold ([0286]-[0287]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teachings of Tsushima into the apparatus taught by Tsujita.  This determines if the probe is able to process data in real-time, and directs the data to the memory if it is unable to do so.
Regarding claim 4, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 3.
However, Tsujita fails to disclose the first communication rate.
Shogo teaches the first communication rate is a communication rate at which all the photoacoustic signals output from the signal processing unit can be transmitted ([0033]).

Regarding claim 5, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 3.
However, Tsujita fails to disclose the second communication rate.
Shogo teaches the second communication rate is determined according to the acquired communication quality ([0034]).
Regarding claim 6, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 3.
However, Tsujita fails to disclose a display unit.
Shogo teaches the second communication rate is a fixed value determined on the basis of an image quality or a frame rate ([0034] & [0036]) in a case where a display unit (monitor 2, [0009]) of the photoacoustic apparatus body displays photoacoustic images based on the photoacoustic signals ([0033]).
As stated in [0036], the communication speed is based on the time interval t.  The time interval can be chosen by the operator, but will result in a fixed value regardless of what interval is chosen.
Regarding claim 7, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 2.
However, Tsujita fails to teach setting a storage rate.

In [0076], applicant states “the term "storage rate" indicates the percentage of the photoacoustic signals to be stored as compared to a case in which all acquired photoacoustic signals are stored”.  Paragraphs [0286]-[0287] of Tsushima outline an instance where the imaging data is able to be stored in the memory in its entirety.  Paragraphs [0289]-[0290] discuss lowering the frame rate if an image has such a large processing load that allowance in the memory is not assured.  To lower the frame rate is to lower the amount of data being stored in the memory.  Thus, the second storage rate is lower than the first storage rate.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the ability to set the storage rate as taught by Tsushima into the apparatus taught by Tsujita.  This allows the system to store the maximum amount of data regardless of the capacity of the memory.
Regarding claim 8, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 3.
However, Tsujita fails to disclose a thinning-out process.
Shogo teaches the determining unit performs a thinning-out process on the photoacoustic signals in a case where the communication rate is the second communication rate ([0036]).
Regarding claim 9, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 3.

Shogo teaches the determining unit performs an addition process on the photoacoustic signals in a case where the communication rate is the second communication rate ([0016]).
Regarding claim 10, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 1.
However, Tsujita fails to disclose that the communication quality is acquired based on the speed of the wireless communication.
Shogo teaches the communication quality acquiring unit acquires the communication quality on the basis of a communication speed of the wireless communication ([0033]).
Regarding claim 11, Tsujita in view of Shogo, in further view of Tsushima teach the photoacoustic probe according to claim 2.
However, Tsujita fails to disclose a notifying unit.
Shogo teaches a notifying unit configured to issue a notification of the communication quality ([0045]).
Here, the functions of the notifying unit are incorporated into the communication amount control unit 262.
However, Tsujita in view of Shogo fail to disclose issuing a notification of the available capacity.
Tsushima teaches determining the available capacity ([0289]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the ability to determine the available capacity as taught by Tsushima into the notifying unit taught by Shogo.  This would inform the operator of how much memory remains, in addition to the communication quality.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADAM D. KOLKIN/Examiner, Art Unit 3793       

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793